853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Charles Gordon VICK, Petitioner-Appellant.
No. 88-5425.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion to proceed in forma pauperis, the record and the appellant's brief which seeks pauper status, transcript and court-appointed counsel, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner filed a petition to restore his license to practice law in the district court and the district court dismissed the action as without merit.


3
Upon consideration, we conclude that the petitioner's petition was so devoid of merit that it failed to vest the district court with jurisdiction.   See Duke Power Co. v. Carolina Envtl.  Studies Group, Inc., 438 U.S. 59, 70-71 (1978);  Hagans v. Lavine, 415 U.S. 528, 536-47 (1974).


4
It is ORDERED that pauper status, transcript and court-appointed counsel be denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.